Citation Nr: 1605382	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Whether the reduction in the evaluation of prostate cancer with erectile dysfunction ("prostate cancer") from 100 percent to 20 percent effective January 1, 2013 was proper, to include whether a rating in excess of 20 percent for residuals of prostate cancer is warranted.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to March 1974 and from January 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the Veteran   has submitted correspondence in connection with the appeal that discusses the severity of his prostate cancer residuals, and the RO issued a statement of the case (SOC) specifically addressing the 20 percent evaluation and finding that a higher rating is not warranted.  The Veteran's subsequent Board hearing also included testimony related to entitlement to an increased rating.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board grants a 40 percent rating for residuals of prostate cancer.  However, additional development is required to determine whether an even higher rating is warranted.  Therefore, the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In June 2010, the RO granted service connection for prostate cancer and assigned a 100 percent rating effective March 31, 2010.

2.  A November 2011 private outpatient oncology treatment report described the Veteran's condition as high-risk prostate cancer, status post androgen deprivation therapy initiation and completion of radiation therapy on July 7, 2010, with no current evidence of disease.

3.  The medical evidence shows no local reoccurrence or metastasis of prostate cancer.

4.  In a July 2012 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected prostate cancer from 100 percent to 20 percent; the RO notified the Veteran of this proposed action in a corresponding July 2012 letter.

5.  In an October 2012 rating decision, the RO discontinued the 100 percent rating for prostate cancer and assigned a 20 percent rating, effective January 1, 2013.

6.  From January 1, 2013, resolving reasonable doubt in his favor, the Veteran's service-connected residuals of prostate cancer have resulted in his awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2015).

2.  From January 1, 2013, the criteria for a rating of 40 percent for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).

The appeal adjudicated herein arises from an action to reduce the disability rating.  As discussed below, a reduction action requires specific pre-adjudication notice, which the RO provided in this case.  Specifically, a July 26, 2012 letter advised the Veteran that the evaluation for prostate cancer was proposed to be decreased, and  he was notified of the adjudicated reduction in an October 12, 2012 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have also been conducted and opinions obtained.

The Veteran was also afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified   as to his symptomatology and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review of the issues decided herein may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Adjudication of the claim currently before the Board involves two questions: whether discontinuance of the Veteran's 100 percent rating for prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528 was proper and, if so, whether   the rating subsequently assigned was proper.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7528, malignant neoplasms of the genitourinary system, provides one disability level-100 percent-for active disease.  A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based on that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (reduction in evaluation-compensation).  If there has been no local recurrence or metastasis, a Veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

The provisions of 38 C.F.R. § 3.105(e) provide for the reduction in evaluation       of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction and notice giving a Veteran 60 days to submit additional evidence and 30 days to request a predetermination hearing.  If a hearing is not requested and reduction is still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2015).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to a Veteran of the final action expires.  38 C.F.R. § 3.105(e).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Propriety of Rating Reduction

The Veteran was granted service connection for prostate cancer in a June 2010 rating decision.  In that decision, the RO assigned a 100 percent disability rating effective March 31, 2010, based on his ongoing treatment in the form of radiation therapy and androgen suppression therapy.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

In July 2012, the RO issued a decision proposing to reduce the Veteran's disability rating for prostate cancer to 20 percent, based on medical evidence, including a March 2012 VA examination, that confirmed cessation of radiation therapy in   2010 and documented no local reoccurrence or metastasis of the cancer.

Initially, the Board acknowledges that there has been some inconsistency in the reports provided by the Veteran's private oncologist regarding the timing of the Veteran's completion of radiation treatment.  Specifically, the oncologist stated in an October 2012 letter that the Veteran completed treatment for prostate cancer on July 7, 2012 but continued to return for follow-up, that he was not considered in remission, and that he was at high risk for developing metastatic disease in the future.  However, an October 2012 treatment record enclosed with that letter reflects that the Veteran completed radiation therapy on July 7, 2010, not July 7, 2012.  Moreover, prior documentation from that facility, including a November 2011 follow-up note dictated by the same oncologist and characterizing the Veteran's disease as "high-risk prostate cancer, status post androgen deprivation therapy initiation and completion of radiation therapy 7-7-10," confirms the July 7, 2010 completion date.  That treatment note also states that the "[c]linical status is no evidence of disease."  During his November 2015 Board hearing, the Veteran confirmed that he has not, to his knowledge, had a reoccurrence of his cancer since his treatment ended.  In short, the Board finds that the probative evidence confirms the Veteran's radiation treatment was completed in July 2010 and that his cancer has not returned.

As already noted, the Veteran was notified of the RO's intent to discontinue the  100 percent rating for his service-connected prostate cancer by letter dated July 26, 2012.  He did not request a hearing regarding that issue.  Final action to reduce    the 100 percent rating to 20 percent was taken pursuant to 38 C.F.R. § 3.105(e) in October 2012.  The Veteran was informed of that decision by letter dated October 12, 2012.  The reduction was made effective beginning January 1, 2013. 

Based on a review of this procedural history, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified      of his rights.  He was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not asserted that these procedural provisions were not followed.  Thus, the Board finds that the RO appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating, which resulted in a reduction of the Veteran's benefits.

The Board finds that, for the reasons set forth above, reduction of the Veteran's 100 percent rating for prostate cancer was warranted, pursuant to 38 C.F.R. §§ 3.105(e)  and 4.115b, Diagnostic Code 7528.  The Board turns, then, to the question of whether the evaluation assigned for his prostate cancer residuals was proper.

Evaluation from January 1, 2013

As already discussed, Diagnostic Code 7528 provides one disability level-100 percent-for active disease, and residuals of the disease are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  As also discussed, the RO assigned the Veteran's prostate cancer residuals a disability rating of 20 percent following reduction of his 100 percent rating.  Following review of the evidence of record, however, the Board finds that a rating of 40 percent is warranted.

The 20 percent rating assigned by the RO was based on a May 2012 treatment note documenting the Veteran's report of awakening three times per night to void.  As relevant here, the criteria used to rate voiding dysfunction provide that a rating of 20 percent is assigned for urinary frequency with awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

In August 2012 correspondence submitted to VA, the Veteran stated that he    awoke to void a minimum of three to five times per night.  Although he reported awakening to void three to four times per night during an August 2014 VA examination, he again stated, during his November 2015 Board hearing, that he awakened five times per night.  In short, based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 40 percent for urinary frequency with awakening to void five or more times per night is more closely approximated from January 1, 2013, forward.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Although the Board is granting a disability rating of 40 percent for residuals of prostate cancer, as noted in the Introduction, additional development is necessary prior to determining whether the Veteran is entitled to an even higher disability rating.  Thus, the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer is being remanded and will be addressed below.


ORDER

Restoration of a 100 percent disability rating for prostate cancer with erectile dysfunction is denied.

A 40 percent rating for residuals of prostate cancer with erectile dysfunction      from January 1, 2013 is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Regarding the issue of entitlement to a rating in excess of 40 percent for residuals  of prostate cancer, the Board finds that further development of the record is needed.  Specifically, the Veteran testified during his Board hearing that he continues to receive follow-up treatment from his private care providers to monitor his prostate cancer residuals and evaluate any new development of the disease.  As the most recent treatment records from those providers are from 2012, remand is necessary  to obtain updated private records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, including his oncologist and urologist, who have treated him for prostate cancer and  its residuals since 2012.  After securing the necessary releases, request any relevant records identified.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


